                                          Case 4:19-cv-07814-JSW Document 33 Filed 03/25/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        FORREST JONES, et al.,
                                   7                                                    Case No. 4:19-cv-07814-JSW
                                                     Plaintiffs,
                                   8
                                               v.                                       CLERK'S NOTICE VACATING
                                   9                                                    HEARING ON MOTION TO DISMISS
                                        RALPH DIAZ, et al.,
                                  10                                                    Re: Dkt. No. 18
                                                     Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13                YOU ARE HEREBY NOTIFIED that the hearing on the Motion to Dismiss,

                                  14         noticed on May 1, 2020 at 9:00 A.M., in Courtroom 5 on the 2nd floor of the Federal

                                  15         Courthouse, 1301 Clay Street, Oakland, California, before the HONORABLE JEFFREY

                                  16         S. WHITE is vacated. A written ruling shall issue.

                                  17   Dated: March 25, 2020
                                                                                     Susan Y. Soong
                                  18                                                 Clerk, United States District Court
                                  19

                                  20
                                                                                     By: ________________________
                                  21                                                 Jennifer Ottolini, Deputy Clerk to the
                                                                                     Honorable JEFFREY S. WHITE
                                  22                                                 510-637-3541
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
